Citation Nr: 1139953	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1968, for which he received a Purple Heart.  The Veteran also had active service from September 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. 

In March 2007, the Veteran presented testimony before a Decision Review Officer (DRO) at the RO.  He also provided testimony at an April 2008 video conference hearing before the undersigned member of the Board.  Transcripts of those proceedings are associated with the claims folder. 

In October 2008, the Board determined that service connection was not warranted for a neck condition, claimed as neck damage; and for a scar, left ankle, residuals of shell fragment wound with retained fragment.  At that time, the Board also remanded the matter of entitlement to service connection for Hepatitis B.  The Veteran appealed the October 2008 Board denial of entitlement to service connection for a neck condition, claimed as neck damage, to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the October 2008 Board decision (as to the neck issue only) and remanded the matter to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for a neck disorder, claimed as neck damage.  The Board finds that additional development is required prior to the adjudication of the claim.

Initially, the Board notes that not all of the Veteran's periods of active service have been verified.  Of record are two DD Form 214s. One demonstrates service from October 1963 to October 1968; however, a total period of active service of 8 years, 3 months and 21 days is noted.  The DD Form 214 of record indicates service from September 1971 to February 1972, with total active service of 11 years, 7 months and 29 days.  Accordingly, the service department should be contacted to verify the Veteran's periods of active service and determine whether there are any outstanding service treatment records. 

The Veteran has testified that his current neck difficulties are attributable to in-service injury that occurred in the autumn of 1970 while in Vietnam.   As a helicopter crew chief, the Veteran was tasked with the salvaging of downed helicopters.  During the recovery of one such helicopter, the Veteran was hit on the head by a salvaged aircraft window that apparently was picked up and thrown about by the lifting helicopter's rotor wash.  The Veteran remembered being knocked out and later being unsteady on his feet.  He did not seek medical care upon returning to base; instead, he applied a bandage and returned to his duties.  Although he began experiencing neck difficulties while he was still in service, he did not seek medical care for this incident during the remainder of his time in service, or upon discharge.  

The first record of treatment for the Veteran's neck is seen in September 2003.  A September 2003 x-ray found good alignment with well maintained vertebral heights. There was no evidence of a fracture or dislocation. The impression was of a negative cervical spine.  However, despite such negative findings, the record nevertheless establishes that an in-service incident occurred.  Indeed, given the Veteran's status as a combat veteran, as indicated by his receipt of the Purple Heart, his statements as to the in-service injury are sufficient to estasblish that such occurred.  38 U.S.C.A. § 1154(b).  Moreover, the claims file lacks clear and convincing evidence to rebut that the in-service injury occurred as described by the Veteran.  

Thus, an in-service injury is established.  Moreover, the Veteran has alleged continuous neck symptoms dating back to shortly following his separation from service.  See Board Hearing Transcript, p. 7.  Given these factors, an examination should be arranged to obtain a medical opinion regarding the etiology of his current neck complaints.  See 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006).

Accordingly, the case is REMANDED for the following action:

1.   Contact the service department and verify the Veteran's periods of active service.  If additional active service is verified, then contact the National Personnel Records Center and request service treatment records with respect to the additional service.  Any negative response should be noted in the record and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current neck disorder.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is related to the appellant's military service, including the alleged injury in the fall of 1970.  The examiner should explicitly discuss the Veteran's complaints as to manifestations and symptoms that he claims are associated with that incident and then provide an opinion as to whether the related injury is consistent with any current diagnosis diagnosed during the examination. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If any opinion cannot be given without resorting to conjecture or speculation, then the examiner should explicitly so state, and explain why an etiology opinion as requested above cannot be given. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


